Dowling, J.;
Plaintiff brings this action to establish his -lien as an attorney upon the proceeds of certain judgments upon a trial and upon appeal in an action wherein Gustav Bloch was plaintiff and Morris Bloch was defendant, and wherein he was the attorney for Gustav Bloch. He further asks for judgment for the value of such services as he performed for Gustav Bloch apart from the services rendered in said action. The order from which the present appeal is taken directed the striking out of certain portions of the complaint herein as immaterial, irrelevant, incompetent, redundant and scandalous. We are of the opinion that some of the matter stricken out was properly pleaded and should have been allowed to remain, as it was essentia] to the proper setting forth of the plaintiff’s cause of action. The order appealed from will, therefore, be modified by allowing the 8th paragraph of the complaint to remain as originally pleaded, with the exception of the words “thereby conclusively establishing the fact that the said claim of the said Gustav Bloch was a valid claim; that the defense of payment was a false defense, and that there was no settlement of the case and such consent to discontinue, a mere contrivance to cheat and defraud and deceive in establishing the plaintiff’s lien.” The order is also modified by allowing the 9th and 11th paragraphs to remain as originally pleaded. As thus modified, the order appealed from will be affirmed, with costs to the appellant, *912Clarke, McLaughlin, Laughlin and Scott, JJ., concurred. Order modified as directed in opinion and as so modified affirmed, with ten dollars costs and disbursements to appellant. Settle order on notice.